United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40542
                        Conference Calendar


KENNETH W. BELL,

                                    Plaintiff-Appellant,

versus

J. MASON, DENTIST; JAMES R. ZELLER, SENIOR WARDEN; ROCHELLE
MCKINNEY, RN, MEDICAL ASSISTANT PATIENT LIAISON OFFICE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:02-CV-157
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth W. Bell, Texas prisoner # 664980, appeals the

dismissal of his 42 U.S.C. § 1983 civil rights complaint

pursuant to 28 U.S.C. § 1915A(b)(1).   Bell argues that Dr. J.

Mason, a prison dentist, was deliberately indifferent to his

serious medical needs in violation of the Eighth Amendment

because Dr. Mason removed a wisdom tooth while it was infected.

He further argues that other prison officials are liable to him

because they denied his Step 1 and Step 2 grievance forms

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-40542
                                   -2-

in which he complained about the treatment he received from

Dr. Mason.

     Bell has not alleged facts sufficient to raise an inference

that Dr. Mason was deliberately indifferent to Bell’s serious

medical needs.      See Estelle v. Gamble, 429 U.S. 97, 106 (1976).

To the extent that Bell disagrees with prison officials regarding

his medical treatment, such disagreements are not cognizable

under 42 U.S.C. § 1983.      See Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).     Consequently, Bell’s derivative claims

against the prison officials who denied his grievance forms also

fail.

     Bell also argues that the district court’s dismissal of his

complaint had the effect of denying him access to the courts.

This argument is frivolous as Bell was allowed to file his

complaint and was given ample opportunity to develop his claims.

See Lewis v. Casey, 518 U.S. 343, 355-56 (1996).

     Because this appeal is frivolous, it is DISMISSED.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983);

5TH CIR. R. 42.2.    We caution Bell that the dismissal of this

appeal as frivolous and the dismissal of the complaint by the

district court as frivolous and for failure to state a claim

both count as a strike for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.